Citation Nr: 1508062	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO. 10-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include degenerative disc disease (DDD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for a left hip disability, to include degenerative joint disease (DJD), to include as secondary to a nonservice-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1977 to October 1977 and on active duty from March 1979 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

By way of background, the RO initially denied service connection for a low back disability in November 2009, in response to which the Veteran filed a notice of disagreement in March 2011. In March 2011 correspondence, the RO informed that the Veteran's notice of disagreement to the November 2009 rating decision was not timely, as it was received outside of the applicable one year statutory period. 38 C.F.R. §§ 3.104, 20.302, 20.1103. The correspondence further notified the Veteran that his notice of disagreement would be treated as a claim to reopen his previously denied claim, and then readjudicated the claim as such in the July 2011 rating decision currently on appeal. 

Untimely notices of disagreement constitute a jurisdictional bar to the consideration of a claim, and VA has at no point after the receipt of the untimely notice of disagreement treated it as timely or treated the initial claim generally as though it was still on appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009). Therefore, the November 2009 rating decision is final, and the issue before the Board is whether reopening of a claim for service connection for a low back disability is warranted. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a Travel Board hearing concerning the issues currently on appeal before the undersigned Veterans Law Judge (VLJ) in May 2014. A transcript of the hearing is associated with the electronic claims file. The Board notes that the Veteran had a previous hearing in May 2012 before a different VLJ. However, as the May 2012 hearing did not concern the issues currently on appeal, a three judge panel is not required to decide this case. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board remanded the issues on appeal for additional development in March 2014. The requested hearing having been held, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of the March 2014 remand, the Board also denied entitlement to a compensable rating for bilateral hearing loss. As such, that issue is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran indicated during his May 2014 testimony before the undersigned that he was in receipt of Social Security Administration (SSA) disability benefits. See May 2014 Board Hearing Testimony at 8. It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision. The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Those records should be requested, and associated with the Veteran's claims file.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

2. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran.

3. All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




